Citation Nr: 1416477	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-32 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a waiver of overpayment of VA pension benefits in the amount of $11,820.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to November 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2011 decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in February 2014; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. The Veteran did not commit fraud, misrepresentation, or an act of bad faith in the creation of the overpayment in question.

2. The time it took to reduce the Veteran's pension benefit, causing the overpayment, is primarily the fault of the government as the Veteran promptly reported his change in income.

3. The collection of the overpayment would subject the Veteran to undue financial hardship.


CONCLUSION OF LAW

The criteria for waiver of the overpayment have been met.  38 U.S.C.A. § 5302(a)  (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has applied for a waiver of an $11,820 overpayment in pension benefits.

Recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c).  An application for waiver generally is timely if it is made within 180 days from the date of VA's notification to the payee of the indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  Here, the Veteran was notified of the overpayment indebtedness and filed a timely request for waiver. 

As for the second requirement, the statute prohibits a waiver if there is an indication of fraud, misrepresentation, or bad faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  Here, the Board finds the evidence does not show fraud, misrepresentation, or bad faith on the Veteran's part.  Approximately a week after the Veteran was sent notice that he was being awarded a nonservice-connected pension, a telephone contact report reflects that the Veteran called and informed the VA he had begun receiving $1,811 per month in Social Security Administration (SSA) benefits.  The VA did not make any change to the Veteran's pension benefit or contact him again until he moved and a different regional office took over his file.  That office then contacted the Veteran in May 2011, at which time the Veteran confirmed his monthly SSA benefit amount and reported he had also received a one-time retroactive payment in April 2010.  Thus, the evidence shows that the Veteran promptly reported his SSA benefits via telephone as soon as he became aware of his VA pension award and has since been forthright when contacted by the VA about the amount and timing of his SSA benefit.  Thus, the Board finds that the second requirement for a waiver has been met. 38 U.S.C.A. § 5302(c).  

As for the third requirement, the 'equity and good conscience' standard is applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  It means arriving at a fair decision between the obligor (the veteran) and the government.  38 C.F.R. § 1.965(a).  In making such a decision, the following factors (which are not an all-inclusive list) must be considered: (1) fault of the debtor; (2) balancing of faults; (3) undue hardship; (4) defeat of the purpose for which benefits were intended; (5)  unjust enrichment; and (6) changing position to one's detriment.  38 C.F.R. § 1.965(a) 

The Board will first consider the "fault of the debtor" and "balancing of faults."  The Veteran, as instructed in his November 2010 pension award letter, reported his SSA earnings promptly via telephone call to the VA.  The phone call note made by the VA representative reflects that the Veteran was advised to report his income changes to the VA.  The file contains no hint of why, although the Veteran had just reported SSA earnings, the VA failed to reduce his pension award accordingly.  In December 2010 the VA sent the Veteran a letter informing him he would not have to fill out an eligibility verification report as the form does not need to be completed by people with no income other than their VA pension.  There is no evidence the Veteran attempted to contact the VA again about his SSA earnings, nor that the VA acted on his November 2010 telephone report until May 2011.  In May 2011, a different regional office, where the Veteran's file had been transferred as a result of his moving to a different state, appears to have taken note of the Veteran's November 2010 report and contacted the Veteran to verify the amount.  Two days later that regional office took action to reduce the Veteran's VA pension benefit.  The Board finds that although the Veteran could have followed up on his initial report, the VA is primarily at fault for not immediately taking action in response to the Veteran's prompt November 2010 report of his change in income.

With regard to "undue hardship," the Veteran testified that after subtracting his house payment, insurance payment, and other bills, he has less than $5 a month leftover.  He reported his wife works to make extra money and he was going to have to borrow money to get his vehicle fixed.  On his August 2011 financial status report, the Veteran reported he and his wife owe about $270 per month more than they earn, although the Board notes that his financial report raises some questions.  Specifically, the $500 per month in property taxes seems unlikely, the $500 for "house and vehicles" is unclear, and the fact that the Veteran did not report having any past due debts would seem to conflict with having a negative net monthly income.  For assets he reported nearly no cash, two more than five-year-old vehicles, and a house with a value less than the amount owned on the mortgage.  Notwithstanding the specific accuracy of the August 2011 financial status report, the Board finds that the Veteran's report at his Board hearing of essentially breaking even each month is credible.  Therefore, the Board finds that it would create undue hardship for the Veteran to repay the overpayment.

The Board finds that the undue hardship outweighs any unjust enrichment that may have resulted from the Veteran receiving an overpayment of benefits to which he was not entitled. 

Accordingly, it would be against equity and good conscience for VA to recover the overpayment of compensation benefits. The Board finds that the Veteran is entitled to a waiver of the assessed overpayment, in the amount of $11,820.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

As the Board's decision to grant the Veteran's claim for a waiver is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.


ORDER

Entitlement to a waiver of recovery of an overpayment in the amount of $11,820 is granted.


____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


